United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   October 25, 2006

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 05-20531
                          Conference Calendar


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

MARK ANTHONY CLARKE, also known as Jerrell Jovan Carter,

                                        Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 4:05-CR-99-ALL
                          --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender (FPD) appointed to represent

Mark Anthony Clarke on appeal has filed a motion to withdraw and

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Clarke has not filed a response.       Our independent review of

counsel’s brief and the record discloses no nonfrivolous issue.

Accordingly, the FPD’s motion to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.